452 So. 2d 1073 (1984)
Beverly A. CLAUGHTON, Petitioner,
v.
Edward N. CLAUGHTON and the Honorable Richard S. Fuller, Circuit Judge, Eleventh Judicial Circuit, in and for Dade County, Florida, Respondents.
No. 84-952.
District Court of Appeal of Florida, Third District.
July 10, 1984.
Daniels & Hicks and Louise H. McMurray, Paige & Catlin, Miami, for petitioner.
Sibley, Giblin, Levenson & Glaser and Allan M. Glaser, Miami Beach, for respondents.
Before NESBITT, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We cannot on the record before us conclude that the statements set forth in the final judgment upon which the petitioner *1074 based her application to disqualify the trial judge were so unrelated to the issues being tried as to constitute other than adverse judicial rulings which under well-settled law are not a basis for disqualification for bias or prejudice. See Wilson v. Renfroe, 91 So. 2d 857 (Fla. 1957); State ex rel. Locke v. Sandler, 156 Fla. 136, 23 So. 2d 276 (1945). Whether such rulings were correct or not is a matter to be determined on appeal from the final judgment.
Accordingly, the petition for writ of prohibition is
Denied.